United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
PUBLIC WORKS CENTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1449
Issued: October 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2014 appellant filed a timely appeal from the February 12, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The Board lacks jurisdiction to review the merits of the case pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 as the last
merit decision of March 4, 2013 was issued more than 180 days from the filing of the appeal.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that he is entitled to a greater schedule award due to his
incurable tinnitus condition. He further contends that the employing establishment was negligent
in administering and enforcing its preventive measures. Appellant also contends that he
1

5 U.S.C. § 8101 et seq.

sustained an emotional condition as a consequence of his tinnitus. He requests authorization for
hearing aids.
FACTUAL HISTORY
On April 17, 2011 appellant, then a 66-year-old equipment operator/shop material
controller, filed an occupational disease claim alleging that he first became aware of constant
ringing in both ears between 1975 and 1976. He alleged that he first realized that his condition
was caused by his employment on November 20, 2010. Appellant retired from the employing
establishment on March 31, 1997. In a March 23, 2011 statement, he contended that his hearing
loss and tinnitus were caused by exposure to loud noise from equipment at work.
By letter dated May 19, 2011, the employing establishment stated that appellant’s last
exposure to the implicated employment factor was on March 31, 1997. Its practice was always
to provide personal protective equipment to any employee to eliminate exposure to possible
hazards in the workplace. The employing establishment stated that employees were provided
training on the use of this equipment.
Medical records, including employing establishment audiograms from February 10, 1978
to March 4, 1997, showed hearing loss in both of appellant’s ears.
In a September 27, 2011 decision, OWCP denied appellant’s claim, finding that it was
not timely filed under FECA. By letter dated January 24, 2012, he requested reconsideration.
By letter dated February 10, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Barry C. Baron, a Board-certified otolaryngologist,
for a second opinion regarding his hearing loss. In a March 15, 2012 medical report, Dr. Baron
listed examination findings and diagnosed bilateral high frequency sensorineural hearing loss
and mild-to-moderate tinnitus. He advised that a significant part of appellant’s hearing loss was
related to noise exposure at the employing establishment. A small portion was related to his
military service. Dr. Baron stated that his hearing loss was permanent and not reversible. He
stated that appellant reached maximum medical improvement in 1997. Dr. Baron recommended
that he avoid any loud noise and wear ear protection if he were exposed to such noise. An
audiogram performed on his behalf on March 15, 2012 reflected testing at the frequency levels of
500, 1,000, 2,000 and 3,000 cycles per second (cps) and revealed the following decibel losses:
15, 15, 40 and 65 for the right ear and 10, 15, 55 and 65 for the left ear, respectively. Based on
these results and in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Baron calculated that
appellant had a 13.12 percent monaural hearing impairment for the right ear and a 16.87 percent
monaural hearing impairment for the left ear. He calculated a binaural hearing impairment of
13.75 percent. Dr. Baron recommended hearing aids.
In an April 24, 2012 decision, OWCP found that appellant’s occupational disease claim
was timely filed and vacated the September 27, 2011 decision. The record established that the
employing establishment had actual knowledge of appellant’s hearing loss on February 22, 1993.
The record also established that appellant was a part of the employing establishment’s hearing

2

conservation program. OWCP accepted that he sustained sensorineural bilateral hearing loss and
tinnitus based on Dr. Baron’s opinion.
On October 10, 2012 appellant filed a claim for a schedule award.
On December 12, 2012 an OWCP medical adviser reviewed the medical record and
Dr. Baron’s March 15, 2012 findings. Utilizing the sixth edition of the A.M.A., Guides, he
calculated that appellant had 13.1 percent monaural hearing loss in the right ear and 16.9 percent
monaural hearing loss in the left ear, resulting in 13.8 percent binaural hearing loss. The medical
adviser added 2 percent impairment for mild-to-moderate tinnitus as described by Dr. Baron,
resulting in a 15.8 percent binaural hearing impairment. He opined that appellant reached
maximum medical improvement on March 15, 2012, the date of Dr. Baron’s examination. The
medical adviser recommended hearing aids for both ears.
In a March 4, 2013 decision, OWCP granted appellant a schedule award for 16 percent
binaural hearing loss. It found that OWCP medical adviser properly applied the A.M.A., Guides
to Dr. Baron’s findings. The award ran for 32 weeks from March 15 to October 24, 2012.
By letter dated November 5, 2013, appellant requested reconsideration. He contended
that the compensation period for his schedule award incorrectly reflected that he was only
employed for 10 months and that he filed claims for his condition during this period. Appellant
stated that he was struggling to cope with tinnitus and hearing loss 10 years prior to his
retirement, which prompted him to retire early with a penalty. He also contended that the
opinions of the two appointed audiologists in regards to tinnitus were marginal and subjective
and there was no inquiry to determine the extent of his debilitation and depression. Appellant
stated that, since his tinnitus was getting progressively worse, a mental health professional
should provide a diagnosis and an opinion on the extent of severity and debilitation of his
condition. He asserted that the employing establishment’s physician ignored the progression and
deterioration of his tinnitus and hearing loss for 25 years and the employing establishment failed
to take hearing loss prevention measures. Appellant stated that documents regarding these
matters were considered irrelevant during the review process which made it possible to dismiss
the accountability and responsibility of the negligent administration and supervision at the
workplace. Lastly, he disagreed with the amount of his schedule award. Appellant alleged that a
coworker with the same hearing loss received significantly higher compensation and
programmable hearing aids to lessen the severity of the tinnitus condition.
In a February 12, 2014 decision, OWCP denied appellant’s request for reconsideration
without a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).

3

considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 Section 10.608(b) of the implementing regulations state that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.5
ANALYSIS
On November 5, 2013 appellant disagreed with OWCP’s March 4, 2013 decision,
granting him a schedule award for a 16 percent binaural hearing impairment. He requested
reconsideration.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, he did not advance a relevant legal argument not
previously considered. In a November 5, 2013 request for reconsideration, appellant contended
that the compensation period for his schedule award incorrectly reflected that he was only
employed for 10 months and that he filed claims for his condition during this period. He stated
that he was struggling to cope with tinnitus and hearing loss 10 years prior to his retirement,
which prompted him to retire early with a penalty. However, OWCP properly began the award
on the date of maximum medical improvement as found by OWCP’s medical adviser. The
period covered by a schedule award commences on the date that the employee reaches maximum
medical improvement from the residuals of the employment injury.6 In this case, the period of
award ran for 32 weeks, the amount of time statutorily mandated under FECA for a 16 percent
binaural hearing impairment.7
Appellant contended that the opinions of the two appointed audiologists in regards to
tinnitus were marginal and subjective and there was no inquiry to determine the extent of his
debilitation and depression. His simple assertion disagreeing with the audiologists’ test results
does not warrant merit review of the claim. The Board notes that the underlying issue in this
case is whether appellant has greater than 16 percent binaural hearing impairment for which he
received a schedule award. That is a medical issue which must be addressed with relevant
medical evidence.8 Appellant failed to submit pertinent new and relevant medical evidence in
support of his claim.9 Thus, the Board finds that appellant was not entitled to a merit review of
his claim.
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

Albert Valverde, 36 ECAB 233, 237 (1984).

7

5 U.S.C. § 8107(c)(13)(B).

8

See Bobbie F. Cowart, 55 ECAB 746 (2004).

9

M.H., Docket No. 13-2051 (issued February 21, 2014).

4

Appellant asserted that he developed depression as a consequence of his employmentrelated tinnitus. The Board notes, however, that the issue of whether appellant sustained a
consequential emotional condition is medical in nature and can only be established by probative
medical evidence.10 This issue is not presently before the Board as there is no final adverse
OWCP decision.11 Thus, he was not entitled to a review of the merits of his claim.
Appellant further asserted that the employing establishment’s physician ignored the
progression and deterioration of his tinnitus and hearing loss for 25 years and the employing
establishment failed to take hearing loss prevention measures. He stated that documents
regarding these matters were considered irrelevant during the review process which made it
possible to dismiss the accountability and responsibility of the negligent administration and
supervision at the workplace. Appellant’s contentions, which focus on alleged errors by the
employing establishment, are not relevant to the underlying medical issue in this case, namely,
whether he has greater impairment than 16 percent binaural hearing impairment granted by
OWCP. As stated, that is a medical issue which must be addressed by relevant medical
evidence.12 The Board finds, therefore, that appellant’s contentions are insufficient to reopen his
claim for a merit review.
Appellant also contended that a coworker with the same hearing loss received
significantly higher compensation and programmable hearing aids to lessen the severity of this
condition. However, appellant has not submitted any pertinent new and relevant medical
evidence to support greater impairment. In addition, he did not submit any evidence indicating
that the claim was not properly developed. The Board finds that appellant’s contention is
insufficient to reopen his claim for a merit review.13
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or constitute relevant and pertinent new evidence not previously considered by OWCP. Pursuant
to 20 C.F.R. § 10.608, OWCP properly denied merit review.
Further on appeal, appellant requested authorization for hearing aids. The Board notes
that OWCP has not rendered a decision related to this request. The only issue before the Board
is whether OWCP properly denied appellant’s request for reconsideration of the merits pursuant
to 5 U.S.C. § 8128(a). The Board’s review of the case is limited to the evidence of record which
was before OWCP at the time of its final decision.14 Similarly, the Board cannot review the
10

Supra note 8.

11

See 20 C.F.R. §§ 501.2(c) and 501.3(a).

12

Supra note 8.

13

The Board notes that OWCP referenced appellant’s need for hearing aids but noted, in its February 24, 2012
decision, that a request for authorization of such hearing aids should be submitted to OWCP.
14

See 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

5

evidence submitted by appellant on appeal as the Board has no jurisdiction to review this
evidence for the first time on appeal.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Id.

6

